Citation Nr: 0303835	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
October 1953.  He was awarded the Combat Infantry Badge and 
was a Prisoner of War (POW) for over 28 months.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada, (RO), which denied service connection for 
hypertension secondary to PTSD, and denied service connection 
for stomach cancer.  A March 2000 rating decision denied 
compensation for stomach cancer under 38 U.S.C.A. § 1151 
(West 2002).  

The Board notes that, as a May 2001 rating decision granted 
secondary service connection for stomach cancer, that claim 
is no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  Written argument (VA Form 646) submitted 
on the veteran's behalf in January 2003, refers to the 
veteran's claim for compensation for stomach cancer under 
38 U.S.C.A. § 1151; however, in light of the grant of 
secondary service connection for the disability in question, 
the 1151 claim is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's hypertension was either caused or aggravated by his 
service-connected PTSD.  



CONCLUSION OF LAW

Hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2002); 38 C.F.R. § 3.310 (a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran contends, in essence, that his hypertension was 
caused by his PTSD.  Service connection and a 100 percent 
rating are currently in effect for PTSD.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A March 1996 VA Memorandum of record, addressed to Rating 
Specialists from an Adjudication Officer, provides guidance 
for claims for service connection for hypertension, secondary 
to service-connected PTSD.  It was noted that one such claim 
had been referred for a medical opinion and the resulting 
August 1995 opinion from the Acting Director of Medical 
Service was attached.  The physician noted that there was 
nothing in the medical literature to support a claim that POW 
experiences would cause the development of hypertension 30 
years later.  An attached corresponding September 1995 
Advisory Opinion from the Director of the Compensation and 
Pension Service stated that it was in agreement with the 
medical opinion.  

Turning to the evidence pertaining to the veteran in this 
case, the claims file contains the report of a May 1998 VA 
examination by a cardiovascular specialist.  The examiner set 
forth a review of the veteran's pertinent medical history and 
the current examination findings.  The examiner concluded the 
report by observing that the veteran had documented and long-
standing hypertension that actually began after his military 
service.  He stated that whether the veteran's hypertension 
was related to his PTSD was really a question that would 
never be fully answered satisfactorily.  He opined that it 
was safe to say, however, that the veteran's PTSD did 
contribute to exacerbation of his hypertensive condition.  

The report of a December 1999 VA individual psychiatric 
consultation sets forth various PTSD symptoms as related by 
the veteran and his wife.  The report also indicates that at 
least two studies in the medical literature showed that 
stress and PTSD contribute to hypertension.  The psychiatrist 
provided the abstracts for two relevant journal articles.  
The examiner set forth a primary diagnosis of PTSD with 
secondary hypertension.  The secondary diagnosis was major 
depression.  It was recommended that the veteran continue 
with most medications as prescribed aside from increasing one 
specified medication gradually.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may also be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439,448 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for secondary 
service connection for hypertension.  In so finding, the 
Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The sole evidence against the veteran's claim is based on the 
an opinion regarding   a different claimant and nonspecific 
medical literature.  By contrast, the reports of the May 1998 
VA examination and December 1999 VA psychiatric consultation 
are based on examination of the veteran-appellant and a 
review of his medical history.  Both opinions are set forth 
by a specialist in a relevant field, cardiology and 
psychiatry.  The cardiologist opined that, while the exact 
relationship between the two disabilities was not clear, the 
veteran's hypertension was "exacerbated" by his PTSD.  
While exacerbation could arguably mean an acute or temporary 
increase rather than a chronic worsening of the underlying 
condition, the Board finds that, within the context that this 
opinion was proffered, it is at least as likely as not that 
it supports aggravation within the meaning of the applicable 
law.  See Allen, supra.  The psychiatrist referred to 
published articles in the medical literature in support of 
the diagnosis of PTSD with secondary (emphasis added) 
hypertension.  In addition to the diagnosis which obviously 
supports the veteran's claim, the Board notes that the 
citation to the medical literature provides additional 
support.  Specifically, the United States Court of Appeals 
for Veterans Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional if, as in this case, the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  The opinions expressed in these reports, that the 
veteran's hypertension is either due to or aggravated by his 
service-connected PTSD, are not refuted by a competent 
opinion specific to the veteran.  Under these circumstances, 
the Board finds that the overwhelming weight of the evidence 
supports the veteran's claim for secondary service connection 
for hypertension.   

	
ORDER

Secondary service connection for hypertension is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

